Citation Nr: 1042040	
Decision Date: 11/08/10    Archive Date: 11/18/10

DOCKET NO.  08-00 287	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, 
Indiana


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, including post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	W. R. Bosley, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and appellant's spouse


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The Veteran (appellant) had active military duty from May 1964 to 
July 1968.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2006 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) which 
denied service connection for PTSD.  

In June 2008, the Veteran appeared before the undersigned 
Veteran's Law Judge and gave testimony in support of his claim.  
A complete transcript is of record.  

In February 2009, the Board denied the Veteran's claim.  The 
Veteran appealed the denial to the United States Court of Appeals 
for Veterans Claims (Court).  
In an Order, dated in May 2010, the Court granted a Joint Motion 
to Remand of the parties, the VA Secretary and the Veteran, and 
remanded the case to the Board for readjudication consistent with 
the Motion.  

The appeal is REMANDED to the RO.  VA will notify the appellant 
if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the 
Board sincerely regrets the additional delay, it is necessary to 
ensure that there is a complete record upon which to decide the 
Veteran's claim so that he is afforded every possible 
consideration.  

In September 2007, the Veteran was examined by VA.  The 
examination was conducted by a Board of two psychiatrists in 
order to reconcile the diagnoses in the file.  The doctors 
reported that the Veteran was not receiving any psychotherapy and 
that there were no records noted.  However the file shows that 
the Veteran submitted medical treatment records dated from March 
2007 to November 2007 in January 2008 by Dr. Tarr, a VA 
psychologist.  He also submitted records dated from November 2007 
to June 2008 at his hearing before the Board in July 2008.  
Further, in October 2010, the Veteran's attorney submitted 
additional treatment records for the Veteran which included 
treatment records dated 2010 by Dr. Tarr, and a private 
psychological examination dated in September 2010.  

It has been argued by the Veteran that the VA examiners in 
September 2007 offered their opinion without the benefit of the 
Veteran's VA treatment records and were under the impression that 
he was receiving no treatment for his psychiatric problems.  
Records generated by VA facilities that may have an impact on the 
adjudication of a claim are considered constructively in the 
possession of VA adjudicators during the consideration of a 
claim, regardless of whether those records are physically on 
file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).  Further, when VA 
undertakes to provide a VA examination or obtain a VA opinion, it 
must ensure that the examination or opinion is adequate.  Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007).  It has been argued that 
here the examiners did not have before them the complete record 
of the Veteran's treatment and thus the opinion offered is 
inadequate.  A remand to have the Veteran examined and to have 
the complete record reviewed by the examiners prior to offering 
an opinion regarding his diagnosis. 

Accordingly, the case is REMANDED for the following action:

1.  Have the Veteran examined by a panel 
of two VA psychiatrists.  The claims 
file and a complete copy of this entire 
remand must be made available to the 
examiners for review and the examiners 
must indicate in the examination report 
that this has been accomplished.  All 
indicated tests and studies should be 
accomplished to include psychiatric 
testing.  The psychiatrists are requested 
to specifically address all treatment 
records of the Veteran in the file as well 
as report of September 2010 offered by the 
private psychologist.  The examiners must 
offer an opinion with complete rationale 
as to whether the Veteran has a 
psychiatric disorder to include PTSD that 
is related to his service to include 
exposure to rocket and/or mortar attacks.   

2.  Then, the RO should review the claims 
folder and ensure that all of the foregoing 
development actions have been conducted and 
completed in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.  Specific attention 
is directed to the report of examination.  
If the requested report does not include 
fully detailed descriptions of pathology 
and all test reports, specific studies or 
adequate responses to the specific opinions 
requested, the report must be returned for 
corrective action.  38 C.F.R. § 4.2 (2010); 
See also Stegall v. West, 11 Vet. App. 268 
(1998).

3.  Following completion of the above, the 
claim for should be readjudicated.  If the 
benefit sought is not granted, the Veteran 
and his representative should be furnished 
an appropriate supplemental statement of 
the case and be provided an opportunity to 
respond.  The claim should be returned to 
the Board as warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 


action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


